UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4919


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ADOLFO AMAYA PORTILLO, a/k/a Skyper, a/k/a Skipper, a/k/a Napa,
a/k/a Pana,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cr-00463-AJT-3)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John C. Kiyonaga, JOHN C. KIYONAGA LAW OFFICE, Alexandria,
Virginia;   Lana  M.   Manitta, RICH, ROSENTHAL,  BRINCEFIELD,
MANITTA, DZUBIN & KROEGER, LLP, Alexandria, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Morris R.
Parker, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adolfo        Amaya   Portillo        pled     guilty    without       a    plea

agreement to using a firearm during a crime of violence causing

death, in violation of 18 U.S.C. § 924(c)(1)(A), (j) (2006).                               He

was   sentenced       below     the     Sentencing         Guidelines       range    to   480

months’ imprisonment.               On appeal, he argues that the district

court erred in assessing a two-level enhancement to his offense

level for an aggravating role in the offense, U.S. Sentencing

Guidelines Manual § 3B1.1(c) (2009), and that the court failed

to    take     into     account       certain        mitigating       factors        in   its

consideration of the 18 U.S.C. § 3553(a) (2006) factors.                                    We

affirm.

              We    review      Portillo’s         sentence     under       a    deferential

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51, (2007).             “The first step in this review requires us to

ensure       that     the     district     court       committed        no       significant

procedural error, such as improperly calculating the Guidelines

range.”       United States v. Osborne, 514 F.3d 377, 387 (4th Cir.

2008)     (internal         quotation     marks,       citations       and       alterations

omitted).          We then consider the substantive reasonableness of

the     sentence,      “tak[ing]        into       account    the     totality       of   the

circumstances.”         Gall, 552 U.S. at 51.

              Portillo first claims that the district court erred in

assessing      a    two-level       enhancement       based    on     its       finding   that

                                               2
Portillo was “an organizer, leader, manager, or supervisor” in

the subject offense.            See USSG § 3B1.1(c).             In assessing whether

the district court properly applied the Guidelines, we review

the    court’s      factual     findings       for   clear     error   and    its   legal

conclusions de novo.             Osborne, 514 F.3d at 387.                  “The court’s

ruling regarding a role adjustment is a factual determination

reviewed for clear error.”                United States v. Kellam, 568 F.3d

125, 147-48 (4th Cir.), cert. denied, 130 S. Ct. 657 (2009).

Reversal for clear error is warranted only where this court is

left with the “definite and firm conviction that a mistake has

been committed.”            United States v. Harvey, 532 F.3d 326, 337

(4th    Cir.       2008)    (internal    quotation       marks     omitted).        After

reviewing the record, we conclude that the district court did

not err in applying the USSG § 3B1.1 enhancement.

               Portillo next argues that the district court erred by

imposing       a     sentence     that     was       substantively        unreasonable.

Specifically,         he    claims      that       the   court     gave     insufficient

consideration to certain mitigating factors, namely his history,

as required under 18 U.S.C. § 3553(a)(1).                        Portillo’s claim is

belied by the record.             The district court adequately addressed

the factors Portillo proffered in mitigation, granted a downward

variance   from       the    Guidelines        range,    and     provided    a   detailed

explanation for the chosen sentence.                       We conclude Portillo’s

sentence was reasonable.

                                               3
            We    therefore    affirm     the    judgment     of    the   district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the    materials

before   the     court   and   argument     would   not     aid    the   decisional

process.

                                                                           AFFIRMED




                                        4